Citation Nr: 1418049	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-31-171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.P.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION


The Veteran served on active duty from May 1972 to April 1975 and from July 1975 to March 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is associated with the record.

When this claim was before the Board in August 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's currently present acquired psychiatric disability, diagnosed as dysthymia or bipolar disorder, originated while he was serving on active duty.


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as dysthymia or bipolar disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for a psychiatric disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for a psychiatric disability because it began while he was serving on active duty.

The Veteran's March 1972 enlistment examination was negative for any psychiatric abnormalities.  A September 1972 service treatment record (STR) show that the Veteran was found to have a mild depressive reaction.  The impression was melancholia.  In an October 1972 STR, the September 1972 impression of melancholia was confirmed.  In a February 2013 Board hearing, the Veteran testified that he attended counseling from 1978 to 1980 related to stress working as a crash crew member rescuing or recovering pilots from plane crashes.

A January 2007 private treatment report indicates that the Veteran reported having PTSD from working on an aircraft carrier in service.  Dr. P.K. diagnosed PTSD-very mild, and personality disorder (dependent traits), noting that the Veteran reported trauma related to in-service crash crew duties, "but then denied any thoughts or dreams about this, so this would seem to be very mild."  

Review of Social Security Administration (SSA) records reveal that the Veteran reported symptoms of feeling worthless, anxiety attacks, suicidal ideation, and insomnia.  In a February 2007 SSA examination, the Veteran was diagnosed with dysthymia and personality disorder, dependent traits.  The SSA examiner noted that there was no evidence of bipolar symptoms.

In an August 2008 VA treatment note, the Veteran was assessed with dysthymia.  A VA psychiatrist commented that he reviewed STRs that included diagnoses of melancholia and prescriptions for valium and Librium for stress in service.  The VA psychiatrist opined that, "[i]t appears more likely than not that the condition, dysthymia with much anxiety, which I'm currently treating him with valium and Prozac had started in service and should entitle him to [service connection] for this."

September 2008 VA treatment notes reflect that the Veteran reported PTSD flashbacks.  It was noted that he spoke rapidly and was verbally abusive, very excitable, and anxious.   A follow up treatment note indicates that the Veteran had extreme flight of ideas and a history drug abuse.  In October 2008, the Veteran made a suicide gesture.  In December 2008, a VA PTSD screen was negative, the Veteran continued manic or hypomanic symptoms.  The assessment was, "probable new onset bipolar disorder hypomanic-manic with history of dysthymia and strong family history of bipolar disorder."  

In a February 2009 VA psychiatric note, the Veteran was assessed "probably bipolar disorder, hypomanic-manic, history of dysthymia, marijuana and cocaine abuse" and had an additional diagnosis of schizoid personality disorder.  The Veteran's PTSD screen was negative.  A subsequent VA treatment note that month shows that he was diagnosed with anxiety.

In July 2009, the Veteran was assessed with bipolar disorder, hypomanic with good medical response.  A PTSD screen was negative.

In a January 2014 VA examination, a VA examiner opined that the Veteran did not meet the criteria for PTSD because he did not persistently re-experience symptoms of PTSD.  Rather, the VA examiner diagnosed "unspecified bipolar and related disorder."  In reaching this conclusion, the VA examiner reviewed the evidence of record and specifically noted the Veteran's VA diagnoses of bipolar disorder, schizotypal personality disorder, a December 2003 impression of dysthymia and schizoid personality disorder due to anxiety, depression, and insomnia, and a June 1998 impression of anxiety disorder.  The VA examiner further noted that from 2008 to 2013, the Veteran had 15 screenings for PTSD, all of which were negative.  The VA examiner noted that the Veteran had no positive diagnosis of PTSD throughout his medical history.  The VA examiner stated the Veteran had extensive VA treatment for bipolar disorder but opined it was less likely as not related to active service because there was no indication of treatment for bipolar disorder in the military.

Based on the foregoing, the Board concludes that the Veteran's current acquired psychiatric disability is related to his active service.  

Service treatment records indicated the Veteran had a mild depressive reaction and with an impression of melancholia while on active duty service.  

VA treatment records, a private treatment record, and a VA examination report provide post-service diagnoses of dysthymia, bipolar disorder, anxiety, schizotypal personality disorder, and schizoid personality disorder.  The Board notes that personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

In August 2008, a VA physician reviewed the Veteran's STRs and linked the Veteran's dysthymia to psychiatric disorders noted in active service.  Additionally, the Veteran consistently reported that he did not experience depression before military service but began having psychiatric symptoms after witnessing many people getting killed or hurt in plane crashes.

The Board acknowledges that the January 2014 VA examination report does not support the Veteran's claim.  While the examiner properly explained why a diagnosis of PTSD is not warranted, the examiner provided inadequate rationale for the opinion that bipolar disorder is unrelated to the Veteran's active service and did not address the etiology of any other acquired psychiatric disorder.  Moreover, the VA examiner failed to consider the August 2008 VA treatment record that positively linked the Veteran's dysthymia to psychiatric disorders noted in service.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for the Veteran's psychiatric disorder, currently diagnosed as dysthymia or bipolar disorder, is warranted. 

ORDER

Service connection for a psychiatric disorder, currently diagnosed as dysthymia or bipolar disorder, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


